                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION


JESSIE HILL, ADC #104136                                                       PETITIONER

V.                            NO. 5:18-CV-00219-JLH-JTR

WENDY KELLEY, Director,
Arkansas Department of Correction                                             RESPONDENT

                                        JUDGMENT

       Pursuant to the Order entered separately today, Jessie Hill’s petition for writ of habeas

corpus is denied without prejudice.

       DATED this 9th day of October, 2018.



                                                   ____________________________________
                                                   UNITED STATES DISTRICT JUDGE
